OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections – Specification
 
(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically, the descriptions of reproductions 1.7 and 1.8 are both described simply as “perspective”, despite showing different angles of view.
For clarity, the descriptions of the reproductions should be amended. Suggested language follows:
-- 1.7 : Front perspective
1.8 : Back perspective --

(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)). Therefore the following statement should be canceled:
 
[[The shape of the claimed design is a cuboid with rounded corners. The front surface protrudes slightly forward. There are four concentric circles in the center of the front surface. There is a rounded rectangle protrudes in the middle of the back of the design, and there are two rectangle holes at two side of the back of the rounded rectangle protrudes. Two rectangular columns pass through the two rectangular holes respectively.]]



Objection – Claim
 
The claim statement in a United States Design Patent must be written in formal terms, using specific and precise language. Any additional information other than this formal statement is not permitted. Therefore the second sentence following the primary claim statement has been canceled: 
 
[[Application for overall protection for industrial design(s) as shown and described.]]

Claim Rejection – 35 U.S.C. 112

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

(1) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, the appearance of the region of the device surrounding the camera lens differs between views, or is otherwise indefinitely and insufficiently described. Reproductions 1.3 – 1.6 show that a central portion of the device projects slightly, with a flat front surface and concave sides. Due to the absence of shading or contour lines describing the appearance of the claimed surfaces in this drawing disclosure, the precise shape and size of the projection must be inferred by comparing the side views with the top and bottom views. It is unclear whether any of the existing solid in the disclosure are meant to represent the edges of the projection, or whether all of the concentric solid lines present merely represent portions of the video camera lens feature. (See illustrations)

    PNG
    media_image1.png
    313
    795
    media_image1.png
    Greyscale

There is no clear indication of any part of the projection in reproductions 1.1 and 1.7, despite both of these reproductions showing the front of the design and the lens feature and surrounding surfaces. This both creates an apparent inconsistency in the appearance of the claimed design, and also calls into question the precise appearance and contour of the front surface of the claimed design. (See illustrations)

    PNG
    media_image2.png
    470
    782
    media_image2.png
    Greyscale

The applicant may overcome this rejection by amending the design for a clear, consistent appearance throughout the disclosure. Should the applicant opt to introduce any shading or contour lines in order to help describe the three dimensional configuration of the claim more clearly, care must be exercised to ensure that the design remains consistent with the original disclosure. The introduction of new solid lines is discouraged, as introduction of new solid lines often necessitates a final rejection under 35 U.S.C. 112(a) for failing to comply with the original description of the claim.

(2) A series of features appear on the interior of the article, 1.6 only, which are indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. Specifically, the precise appearance and configuration of these interior features cannot be determined without additional corroborating views. There is therefore insufficient information to determine whether these features are meant to depict projections, recesses, two dimensional indicia, or some combination of these configurations. (See all features within darkened region in below illustration)

    PNG
    media_image3.png
    234
    1188
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    101
    201
    media_image4.png
    Greyscale

The applicant may overcome this rejection by removing the indefinite features in 1.6 from within the scope of the claim. This may be accomplished by either reducing the indefinite features to broken line, or by adding a transparent color overlay to the region. If the applicant chooses this method, a disclaimer statement must be inserted into the specification following the descriptions of the reproductions and preceding the claim statement. Some examples of a proper disclaimer statement would read: “The broken lines, and surface bound on all sides by broken lines, represent portions of the Audio-video conferencing device that form no part of the claimed design.” Or, for example, “The blue overlay indicates portions of the Audio-video conferencing device that form no part of the claimed design.”
	
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.


Telephonic or in person interviews

A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is 571-270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions and guidance, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922